



Exhibit 10.5


PERSONAL AND CONFIDENTIAL


January 24, 2017


To: Bob Kenny
From: Michael McDonnell
Cc: Leah Stark
Date: January 24, 2017
Subject: Memo of Assistance and Transition


Dear Bob,


Consistent with our discussion today, below is an outline of the transition
assistance and severance benefits we would like to offer you as you transition
your career from General Cable. These are approximate values only based on a
target separation date of February 13, 2017, and are contingent on General Cable
receiving a signed waiver and release, which we will provide to you in the next
few days, as we discussed during our meeting. Let me know if you have any
questions about these benefits.


As discussed, the Company offered you the option of either A) 9-month severance
period or B) 18-month severance period and you selected the 18-month severance
period, with related details summarized below.
•
This transition assistance is contingent upon your continued cooperation,
including but not limited to:

•
Keeping completely confidential the terms and conditions of this transition
assistance and related agreements

•
Adhering to your ongoing obligations to protect General Cable’s trade secrets
and confidential information, including ensuring that all documents belong to
and are only accessed by the Company.

•
Being fully cooperative and providing a smooth transition

•
Avoiding any comments or actions with employees, customers, or competitors,
which may disrupt operations, morale, or the reputation of the company in any
way, at any time

•
Executing and returning a waiver and release of claims

•
Agreement to continue to honor all requirements and expectations in your
secondment/assignment letter(s) which continue beyond employment with General
Cable (including non-solicitation agreement, Foreign Earned Income Tax Credits,
etc.).

•
Agreeing to a non-compete agreement for the duration of the severance period



If you fail to adhere to these conditions and/or you engage in any other conduct
that could constitute just cause for termination, then your separation date may
be accelerated and you will not be entitled to any of the benefits described in
this letter.


Element of Transition Assistance
Approximate Value
Severance period’ refers to the 18-month duration that you selected.
 
AIP Incentive Bonus - severance period
Target AIP bonus for the number of months equivalent to your severance period.
This will be paid in a lump sum payment at the end of your severance period.
Target AIP: $480,000
AIP Incentive Bonus - 2017 prorated period
Prorated AIP bonus based upon your duration of 2017 employment from
1/2/17-2/13/17, payable based on company and individual results during 2017 AIP
payment timing in 2018.
Target incentive for time period is $30,770. Actual payment will depend on
individual and company results, per plan.
AIP Incentive Bonus - 2016 performance year
2016 AIP bonus paid in March 2017, based upon plan design of company and
individual performance and results.
$243,930
Severance Pay
Severance payments on a monthly basis, through the severance period. Severance
payments will begin within 45 days of your termination date.
$600,000
Medical Benefits during severance period
You will be able to remain on the Company medical plan, to enable a smoother
transition for you. The mechanism for participation will be via COBRA and the
normal premium rates will be deducted from your bank account on a monthly basis.
This will continue until the earlier of the conclusion of the severance period
or health plan eligibility with another employer.
$ TBD - Significant potential value due with self-funded company plan. Actual
depends on usage.






--------------------------------------------------------------------------------





Equity - RSU’s
RSU’s that will vest in February 2017 will be paid to you in accordance with the
terms of the applicable plan(s). It will be distributed upon your return to the
US. Any unvested RSU’s will be forfeited on the termination date in accordance
with the plan.
*Based on $19/share price
$425,000
Equity - PSU’s
Any unvested PSU’s will be forfeited on the termination date in accordance with
the plan.
N/A
LTI-C
LTI-Cash that will vest in February 2017 will be paid to you in accordance with
the terms of the applicable plan(s). It will be distributed upon your return to
the US. Any unvested LTI-C will be forfeited on the termination date in
accordance with the plan
$83,000
401(k) Plan
Eligibility for the 401(k) Plan will continue until February 13, 2017. You will
be eligible to complete a rollover of your 401(k) at that time.
$ Varies
Relocation and assignment cost forgiveness
The Company will forgive any obligation you have to repay certain payments
associated with your relocation to and expatriate assignment in Spain
$ Significant cost investment
Relocation
The Company will provide for the sea shipment of one container for your
household goods to the US; Company policy and practice will apply regarding
eligible items to be shipped and related process. Effective January 23, 2017,
eligibility to receive or utilize flights from the company will end, except for
a one-way economy-class ticket (unless round-trip ticket is a lower cost) each
for you and your spouse to return to Cincinnati. Any eligible expat expenses
should be submitted by 3/1/2017
$ TBD
Outplacement Services
The Company will provide outplacement services for up to 6 months with a
pre-approved executive outplacement firm, to assist you in transitioning to
other employment.
Up to $25,000
Tax Preparation
The Company will prepare tax returns for the time period which relates to the
work performed in Spain for the Company. Tax preparation will be conducted by
Ernst and Young on behalf of the Company.
$ TBD - Significant value/cost
Tax Equalization
The Company will provide for tax equalization for Spanish taxes related to the
income and period of time in which you worked in Spain for General Cable. Tax
equalization will be conducted by Ernst and Young on behalf of the Company.
$ TBD - Significant value/cost
The following equity, outlined by the share code and quantity below:
2005RSU - 1,667
ROIC2014 - 3,205
RTSR2014 - 3,205
PERFRSU14C - 2,137
PERFRSU15B - 6,237
PERFRSU16A - 12,334
PERFCASHB
Approximately ~$638,000
Estimated Total Value
$ TBD, with total to be determined once the significant cost of tax equalization
is known and actual AIP bonus is determined.



REPORTS TO GOVERNMENT ENTITIES
You agree to cooperate, in good faith, with the Company at such times and in
such manner as the Company may reasonably request with respect to matters that
were within your area of responsibility while an employee. With respect to any
subpoena, claim, litigation, investigation or other legal proceeding affecting
the Company that arises out of events with respect to which you have or may have
knowledge from the course of your employment by the Company, your cooperation
shall include, but not be limited to, interviews and conferences with the
Company’s attorneys, timely response to requests for information, testimony,
including at depositions, trials or in other legal proceedings. General Cable
will reimburse you for the reasonable travel costs associated with providing
this assistance.
Nothing in this Separation Agreement or the Release restricts or prohibits you
from initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency





--------------------------------------------------------------------------------





Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation.  Please note that federal law provides criminal and
civil immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.  You do
not need the prior authorization of General Cable to engage in such
communications with the Regulators, respond to such inquiries from the
Regulators, provide confidential information or documents to the Regulators, or
make any such reports or disclosures to the Regulators.  You are not required to
notify General Cable that you have engaged in such communications with the
Regulators.


RELEASE TO GENERAL CABLE
To be eligible to receive the separation benefits described in this letter, you
must sign and return a Release Agreement to General Cable within the time
specified. This release will be provided to you in the next few days. If the
Release Agreement is not signed and returned within the specified period of
time, then the salary continuation period will be reduced to two weeks of base
pay, you will not receive the lump sum payment to assist with medical and dental
coverage costs or any outplacement services, and the AIP payment will not be
made. You have a period of 21 days from your last day worked to consider, sign
and return the Release. The Release may be returned to the Legal Team by email
to RGreen@generalcable.com. Please feel free to contact Leah Stark (CHRO) if you
have any questions.




Sincerely,




Michael T. McDonnell
President and Chief Executive Officer




I agree to the terms of the foregoing agreement.
Bob Kenny
 
Date
 
 
 
 
 








--------------------------------------------------------------------------------





WAIVER, RELEASE AND NON-COMPETITION AGREEMENT


WHEREAS, in accordance with the terms and conditions of my Separation Agreement
entered into between me and General Cable Corporation (collectively with its
subsidiaries, “General Cable”) and dated January 24, 2017 (the “Separation
Agreement”), I, Robert D. Kenny, wish to enter into this Waiver, Release and
Non-Competition Agreement (“Release Agreement”); and


THEREFORE, in consideration of the mutual covenants and promises contained in
this Release Agreement and in the Separation Agreement, General Cable and I
agree as follows:


1.I acknowledge and agree that the total compensation and payments I will
receive under the Separation Agreement are more than I would otherwise be
entitled to in accordance with any applicable laws or regulations or under the
terms of any agreement, contract, or policy of General Cable or by reason of the
involuntary separation of my employment as an active employee of General Cable,
and the total compensation and payments are made in full satisfaction of any and
all obligations of General Cable to me and no further obligations or amounts are
due or shall become due to me in connection with or in any way related to my
employment and/or directorship. I also agree and acknowledge the sufficiency of
the benefits provided herein and that General Cable has no further obligations
of any kind to me or for any taxation, other than those payroll deductions
required by law, associated with all such amounts and the benefits being paid to
me pursuant to the terms of the Separation Agreement. In consideration of these
payments, for myself and my heirs, beneficiaries, executors, administrators,
attorneys, successors, and assigns, subject to the provisions of Paragraph 2
hereof, I forever waive, release, discharge, and covenant not to sue, General
Cable, its parents, predecessors, subsidiaries, affiliates, successors and
assigns, and its and their current and former directors, officers, agents,
attorneys, employees and any person working in or conducting business on General
Cable's behalf (the “Releasees”), for and of any and all claims, including but
not limited to, the following causes of action: (1) any and all claims for
monetary damages under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”), the Older Workers Benefit Protection
Act of 1990 (“OWBPA”), Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e et seq., 42 U.S.C. § 1981 et seq., the Civil Rights Act of 1991,
42 U.S.C. § 1981 et seq., and the Americans With Disabilities Act, 42 U.S.C.
§12101 et seq.; and (2) any and all other claims under federal, state or local
laws, including but not limited to the Employee Retirement Income Security Act,
29 U.S.C. § 1001 et seq., the Rehabilitation Act of 1973, 29 USC §§ 701 et seq.,
any state law equivalent of any of the aforementioned laws, or any other laws
and regulations relating to discrimination or employment; claims for breach of
contract, whether oral or written, express or implied, including any claims for
breach of any implied covenant of good faith and fair dealing; any tort claims,
including, without limitation, any claims for personal injury, harm or damages,
whether the result of intentional, unintentional, negligent, reckless or grossly
negligent acts or omissions; any claims for harassment, discrimination,
retaliation, wrongful discharge or any other claims arising out of any legal
restrictions on the employer's right to terminate employees; and any claims for
attorneys' fees or legal costs or expenses in connection with any legal claim.
2.I further agree and acknowledge that the above referenced claims released by
me include, but are not limited to, all claims, however styled, for
compensation, damages for unfair termination, wages, allowances, commissions,
bonuses, annual leave pay, holiday pay, end of year payments, sickness
allowance, severance payments, separation pay, long service payments, pension or
retirement scheme contributions, benefits, expenses, penalties, and damages of
any kind whether it be statutory or contractual payment, interests, attorneys'
fees or costs, unless otherwise provided in my Separation Agreement.
3.The foregoing shall in no event apply to any claims that, as a matter of
applicable law, are not waivable, my right to vested benefits under the written
terms of General Cable’s employee benefit plans, any claims for unemployment or
workers’ compensation benefits, or any claims arising after the date on which I
sign this Release Agreement.
4.General Cable and I agree that nothing in this Release Agreement prevents or
prohibits me from: (i) making any disclosure of relevant and necessary
information or documents in connection with any charge, action, investigation,
or proceeding relating to this Release Agreement, or as required by law or legal
process; (ii) initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the EEOC, the Department
of Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General (collectively, the “Regulators”); or (iii) challenging the knowing and
voluntary nature of the release of ADEA claims pursuant to the OWBPA. I
understand that federal law provides criminal and civil immunity to federal and
state claims for trade secret misappropriation to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.  However, I agree that I am waiving my right to
receive any individual monetary relief resulting from such claims, regardless of
whether I or another party have filed them, and in the event I obtain such
monetary relief, General Cable will be entitled to an offset for the payments
made pursuant to this Release Agreement, except





--------------------------------------------------------------------------------





where such limitations are prohibited as a matter of law (e.g., under the
Sarbanes-Oxley Act of 2002, 18 U.S.C.A. §§ 1514A).  I understand that I do not
need the prior authorization of General Cable to engage in such communications
with the Regulators, respond to such inquiries from the Regulators, provide
confidential information or documents to the Regulators, or make any such
reports or disclosures to the Regulators.  I am not required to notify General
Cable that I have engaged in such communications with the Regulators. To the
extent I receive any monetary relief in connection with any such charge, action,
investigation or proceeding, General Cable will be entitled to an offset for the
benefits made pursuant to this Release Agreement or the Separation Agreement, to
the fullest extent provided by law, except where such limitations are prohibited
as a matter of law (e.g., under the Sarbanes-Oxley Act of 2002, 18 U.S.C.A. §§
1514A).
General Cable and I further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in Federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies. I retain the right to participate in any such action and to seek any
appropriate non-monetary relief. I retain the right to communicate with the EEOC
and comparable state or local agencies and such communication can be initiated
by me or in response to the government and such right is not limited by any
non-disparagement claims. General Cable and I agree that communication with
employees plays a critical role in the EEOC’s enforcement process because
employees inform the agency of employer practices that might violate the law.
For this reason, the right to communicate with the EEOC is a right that is
protected by federal law and the Release Agreement does not prohibit or
interfere with those rights. Notwithstanding the foregoing, I agree to waive any
right to recover monetary damages in any charge, complaint or lawsuit filed by
me or by anyone else on my behalf.
5.I acknowledge that this Release Agreement does not cover claims to enforce the
Separation Agreement, claims for indemnification, if any, that I may have under
General Cable’s Bylaws as an employee of General Cable, and claims for vested
benefits under employee benefit plans. This Release Agreement is intended to be
effective as to all claims described above as of the date hereof, but does not
waive rights or claims that may arise after the date this Release Agreement is
executed.
6.Subject to the provisions of Paragraphs 2 and 3 hereof, I agree not to, in any
way, defame or disparage the image, reputation or standing of General Cable or
any of its employees at any time. Subject to the provisions of Paragraph 3
hereof, I agree to maintain, at all times, the confidentiality of the terms and
conditions of this Release Agreement, the Separation Agreement, and my
separation from General Cable except I may disclose the terms of this Release
Agreement to my spouse, attorneys, accountants, financial advisors, and tax
preparers.
7.Beginning on the date hereof and ending on August 13, 2018, I shall not,
whether on my own behalf or in conjunction with or on behalf of any person,
company, business entity or other organization and whether as an employee,
director, principal, agent, consultant or in any other capacity whatsoever,
directly or indirectly recruit solicit, induce or encourage any person in the
employment or service of General Cable to terminate his, her or its relationship
with General Cable or to accept employment with or by any person or entity other
than General Cable.
8.Beginning on the date hereof and ending on August 13, 2018, I shall not,
directly or indirectly, own, operate, control or participate in the ownership,
operation or control of, or accept employment with, consult for, or perform
services for any business or activity that designs, develops, manufactures, or
distributes wire and cable products that compete with General Cable’s products
anywhere in Europe, North America, Central America or South America; provided,
however, that this provision shall not restrict me from owning or investing in
publicly traded securities, so long as my aggregate holdings in any such company
do not exceed 5% of the outstanding equity of such company and such investment
is passive. I agree that, given the nature of the business of General Cable, the
geographic scope set forth in the immediately preceding paragraph is appropriate
and reasonable.
9.I further acknowledge and agree that if I directly or indirectly breach,
violate, or fail to perform fully my obligations under this Agreement (a
“Default”), each Default shall cause immediate and irreparable harm to General
Cable in a manner which cannot be adequately compensated in monetary damages. As
a result, General Cable, in addition to its other remedies, shall be entitled to
seek immediate injunctive relief to restrain any Default by me or others acting
in concert with me. Notwithstanding any provision of this Separation Agreement,
in the event that General Cable reasonably concludes that a Default has
occurred, then General Cable may immediately suspend any future payments to me
under my Separation Agreement and thereafter recover repayment of the entirety
of all amounts previously paid to me under my Separation Agreement as liquidated
damages.
10.Effective on or before my Separation Date, I agree to resign from all
positions of officer, director or other representative of General Cable that I
hold. I understand that General Cable will prepare an appropriate letter of
resignation or such other agreements confirming such resignation, and I agree to
execute the same as General Cable may reasonably request, whether before or
after my Separation Date.
11.I acknowledge and agree that nothing contained in this Release Agreement, or
the fact of its submission to me shall be admissible evidence in any judicial,
administrative, or other legal proceeding, or be construed as an admission of
any liability or





--------------------------------------------------------------------------------





wrongdoing on the part of General Cable or the other Releasees of any violation
of federal, foreign, state or local statutory or common law or regulation.
12.I acknowledge that I have entered into this Release Agreement freely,
knowingly, and voluntarily; I further understand and agree that this Release
Agreement was reached and agreed to by General Cable and me in order to avoid
the expense of any potential claims or disputes.
13.General Cable and I each knowing and voluntarily agree and expressly
acknowledge that this Release Agreement includes a waiver and release of all
claims which I have or may have to collect monetary damages under the ADEA,
including, but not limited to, the OWBPA. The following terms and conditions
apply to and are part of the waiver and release of ADEA claims under this
Release Agreement.
a.
I have read carefully the terms of this Release Agreement and understand the
meaning and effect of this Release Agreement.

b.
General Cable advises me to consult an attorney before signing this Release
Agreement.

c.
The waiver and release of claims under the ADEA contained in this Release
Agreement does not cover rights or claims that may arise after the date on which
I sign this Release Agreement.

d.
I have been granted twenty-one (21) days from my separation date to decide
whether or not to sign it.

e.
I hereby acknowledge and agree that I am knowingly and voluntarily waiving and
releasing my rights and claims only in exchange for consideration (something of
value) in addition to anything of value to which I am already entitled.

14.I agree and acknowledge that I have read this Release Agreement carefully and
fully understand all of its provisions. This Release Agreement constitutes the
entire agreement between General Cable and me with respect to all the matters
discussed herein, and supersedes all prior or contemporaneous discussions,
communications or agreements, expressed or implied, written or oral, by or
between General Cable and me regarding such matters. However, this Release
Agreement does not supersede the Separation Agreement or otherwise alter my and
General Cable’s post-employment obligations pursuant to the Separation Agreement
or the Confidentiality Agreement I signed at the time of my hire.
15.This Release Agreement will be governed and construed in accord with the laws
of Kentucky, without regard to conflicts of law principles thereof. No amendment
or modification of the terms of the Release Agreement will be made except by a
writing executed by General Cable and myself. I agree that the Separation
Agreement and the Release Agreement represent the complete and exclusive
agreement regarding my separation of employment from General Cable.
16.This Release Agreement shall not become effective or enforceable until the
eighth day following my execution of this Release Agreement without my having
previously revoked this Release Agreement (the “Effective Date”). I shall have
the right to revoke this Release Agreement at any time during the seven (7) day
period immediately following my execution of it. I acknowledge that in order to
revoke this Release Agreement, I must submit written notice of my revocation to
Leah Stark via email (lstark@generalcable.com) and certified U.S. Mail, 4
Tesseneer Drive, Highland Heights, Kentucky 41076, such that the notice is
received by said person before the expiration of the seven-day revocation
period.
17.I acknowledge that the language of all parts of this Release Agreement shall,
in all cases, be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties. Should any provision of this Release
Agreement be declared or be determined by any tribunal to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Release Agreement.
18.I acknowledge that this Release Agreement may be assigned or transferred to,
and shall be binding upon and shall inure to the benefit of, any successor or
assign of General Cable, and any such successor or assign shall be deemed
substituted for all purposes for General Cable under the terms of this Release
Agreement. I further acknowledge that I may not assign this Release Agreement.




Dated:
 
 
 
  Not to be signed before Separation Date
Robert D. Kenny




